                  Case 4:20-cv-08679-HSG Document 40 Filed 06/17/21 Page 1 of 2
                                                                                                    Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   EUGENE MANNACIO,                                )
                                                     )   Case No: _4_:2_0
                                                                        __-c_v_-_0_8_6_7_9_- HSG
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE ; ORDER
 6   ALPHACORE CAPITAL, LLC                          )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Raina C. Borrelli                     , an active member in good standing of the bar of
 9    Minnesota                    , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Eugene Mannacio                    in the
                                                                Susan Brown
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL S ADDRESS OF RECORD:
13    613 Williamson St., Suite 201                        388 Market Street, Suite 1300
      Madison, WI 53703                                    San Francisco, CA 94111
14
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL S TELEPHONE # OF RECORD:
15    (608) 237-1775                                       (415) 712-3026
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL S EMAIL ADDRESS OF RECORD:
16    raina@turkestrauss.com                               susan@susanbrownlegal.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 392127       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct .
21
      Dated: 06/11/21                                                 Raina C. Borrelli
22                                                                                   APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Raina C. Borrelli                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 6/17/2021
                                                             UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
Case 4:20-cv-08679-HSG Document 40 Filed 06/17/21 Page 2 of 2
